Title: From James Madison to George M. Dallas, 23 June 1821
From: Madison, James
To: Dallas, George M.


                
                    Dear Sir
                    Montpellier June 23. 1821
                
                I recd. lately by the return of J. P. Todd, your letter of May 1, accompanying the correspondence of your father. I am sorry to be obliged to say that altho’ I have made a pretty thorough search among my papers, I cannot find such a letter as the one supposed to have been written by him after the British visit to Washington in 1814: nor do I recollect that such a one was recd. It is possible that the letter may have miscarried, or may have been mislaid & lost after reaching me, and its patriotic language was confounded with oral evidence of the same tenor, which I have heard from & of him. I send herewith all the letters from him of whatever description, not heretofore sent; and should I find any others, particularly that to which you have alluded, they will be added. Be so good as to return them at the proper season.
                In glancing at the correspondence which has been in your hands, I observe that your marginal lines embrace passages in several letters; which if marked for publication, & not merely for your attention or preservation, may be displeasing to individuals, & deserve reconsideration. I refer to the letter of Aug. 1. 1815. in which “the character of the man” as applied to Genl. Jackson may admit a construction at least equivocal: to that of May 20. 1815, in which Mr. E. Livingston is brought into unfavorable view: to that of June 1816. which speaks of Mr Adams “Metaphysical” letter &c. & to that of Octr. 5. 1816. which in giving the character of Mr. Lowndes, distrusts his nerves &c. a term liable to an unjust tho’ susceptable of an innocent construction. Unless the remarks on Mr Lee be deemed sufficiently qualified by “it is said,” perhaps he also may be touched by them.
                I wish sincerely Sir that you may find time to do justi⟨ce⟩ both to yourself & to the memory of your father in pourtraying to the world his shining talents, his pub: services & his exemplary virtues.
            